 

 

United Realty Trust Incorporated 10-Q [urt-10q_033115.htm]

 

Exhibit 10.22

DEMAND NOTE

 

 

This Demand Note Payable on Demand (the “Note”) is made and effective March 31,
2015,

BETWEEN: United Realty Trust Incorporated (the “Lender”), a corporation
organized and existing under the laws of the State of Maryland, with its head
office located at:       60 Broad Street, 34th Floor, New York, New York 10004  
      AND: United Realty Advisors, LP (the “Borrower”), a limited partnership
organized and existing under the laws of the State of Delaware, with its head
office located at:       60 Broad Street, 34th Floor, New York, New York 10004

 

FOR VALUE RECEIVED, the undersigned Borrower promises to pay to the order of
Lender the sum of Five Million Three Hundred Thirty Two Thousand Three Hundred
Twenty Six and No/100 Dollars ($5,332,326.00), together with interest of one and
one-half percent (1.5%) per annum on the unpaid balance. The entire principal
and any accrued interest shall be fully and immediately payable UPON DEMAND of
Lender thereof.

Upon default in making payment within seven (7) days of demand, and providing
this note is turned over for collection, Borrower agrees to pay all reasonable
legal fees and costs of collection to the extent permitted by law. This note
shall take effect as a sealed instrument and be enforced in accordance with the
laws of the state of New York. All parties to this note waive presentment,
notice of non-payment, protest and notice of protest, and agree to remain fully
bound notwithstanding the release of any party, extension or modification of
terms, or discharge of any collateral for this note.

 

[Signature to follow]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Demand Note to be duly
executed as of the date first written above.

  BORROWER:       United Realty Advisors, LP,   a Delaware limited partnership  
                  By: Jacob Frydman     Name: Jacob Frydman     Title:
Authorized Signatory      

 

 

STATE OF NEW YORK )   ) ss.: COUNTY OF NEW YORK )

 

 

On the 31st day of March, 2015, before me, the undersigned, a Notary Public in
and for said State, personally appeared Jacob Frydman, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he executed the same in his capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

  Alex Libin   Notary Public

 



 

 

 